Title: Draft of Marriage Contract betweenCharles Bankhead and Anne Cary Randolph, 17 September 1808
From: Jefferson, Thomas
To: 


                  
                     17 Sep. 1808
                  
                  
                  Articles of agreement indented made & concluded this 17th. day of Sep. 1808. betw. TMR of the cty Albemarle & Martha his wife of the one part Chas. Lewis Bankhead of the cty of Caroline on the 2d. part and A.C.R. eldest daur of the sd TMR & of the same cty. of Alb. on the 3d. part
                  Whereas a marriage is intended to be held & solemnized this day betw. the sd C.L.B. and the sd A.C.R. the sd TMR. & M. in consideration of the natural affection which they bear to their sd daur A.C. and of the marriage so to be had, & with a view to the advancement & provn for the maintenance & living of their said daur & her sd intended husband do agree & covenant with the sd C.L. & the sd A.C. and the heirs of the sd A.C. that whensoever they shall be thereto required by either the sd C.L. or A.C. or the heirs of the sd A.C. they will by proper & effectuel instruments in law convey & assure in feesimple to the sd A.C. & her heirs one full third part in quantity of the tract of land held & owned in fee simple by the sd TM. & M ux in the county of Bedford & containg. by estimation 1450, be the same more or less, being part of the larger tract of land known by the name of the Poplar Forest to be divided from the other ⅔ of the sd 1450. as by such metes & bounds as the sd T.M. & M. ux shall chuse & direct Land that the said third part of the lands they will cause to be laid off by metes & bounds separate & apart from the remaining two thirds whensoever after the sd marriage they shall be thereto required by the sd C.L. the sd A.C. or her heirs, and the same will thereupon immedly. deliver to the sd C.L. & A.C. & her heirs to be thenceforward hereof sacred & possessed in the right of the sd A.C. and her heirs.
                  In witness whereof the sd parties have hereto set their hands and seals on the day & year abovementd & before the actual solemnization of the sd marrge.
               